DETAILED ACTION
The communication dated 2/1/2022 has been entered and fully considered.
Claims 1-13 and 15 are pending. Claims 11-13 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11. (Cancelled)
Claim 12. (Cancelled)
Claim 13. (Cancelled)

REASONS FOR ALLOWANCE
Claims 1-10 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be: Crespo Vazquez (U.S. PGPUB 2015/0277146), hereinafter CRESPO. CRESPO teaches a three-dimensional apparatus [Abstract; Fig. 1; 0082] and flowable radiation–polymerizable material (21) to form the material (51) to form the 3D object (customized eyewear lens) [0080; Fig. 1]. CRESPO teaches the level of radiation-polymerizable material and its position relative to the lens substrate (11) held in the fixed support is measured continuously [0150]. This is achieved by a CCD camera (41) that measures the position of the center of the image of a red LED source reflected from the top surface of the material [0150]. CRESPO teaches an array of light sources, pixels or sources may be controlled individually to illuminate specific, discrete areas on the lens substrate, or to control irradiance [0099]. CRESPO teaches a single irradiating beam can be directed such that it illuminates one surface of the lens substrate, but also penetrates through the substrate with sufficient controlled energy [0129].
CRESPO fails to teach, suggest or disclose: an infra-red light source arranged to illuminate the substrate in such a manner so as to cause total internal reflection of the infra-red light to occur in the substrate, effectively trapping the infra-red light within the substrate when the 3D objection is not adhered to the substrate; wherein when the 3D printed object, which has a different refractive index to surrounding air, is correctly adhered to the substrate that has a different refractive index to surrounding air, causing the light to be reflected at a different angle not satisfying an angular requirement for total internal reflection to occur and so allowing the light to be detected by the infra-red camera. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not reasonably be motivated to modify CRESPO, by having an infra-red light source arranged to illuminate the substrate in such a manner so as to cause total internal reflection of the infra-red light to occur in the substrate, effectively trapping the infra-red light within the substrate when the 3D objection is not adhered to the substrate; wherein when the 3D printed object, which has a different refractive index to surrounding air, is correctly adhered to the substrate that has a different refractive index to surrounding air, causing the light to be reflected at a different angle not satisfying an angular requirement for total internal reflection to occur and so allowing the light to be detected by the infra-red camera, and the applicant has done so for the benefit of checking that no substantial errors have been made, as taught in the instant specification [pg. 4].
Furthermore, the applicant’s arguments in the Remarks of 1/25/2022 were persuasive, specifically that total internal reflection (TIR) can only occur when a light ray is incident from a medium of a higher refractive index (n1) to a medium of a lower refractive index (n2), such as incident light rays from water to air, for example. Another requirement that must be met for TIR to occur is that the angle of incidence (the angle between the ray and the normal to the interface) is greater than the critical angle θc=arcsin(n2/n1) where n2 ≤ n1 and CRESPO discloses a substrate to flowable radiation-polymerizable material interface prior to the material being adhered to the substrate, in contrast to the presently claimed invention where air surrounds the substrate when the 3D printed object is not adhered to the substrate [pg. 8 of the Remarks of 1/25/2022].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748